EXHIBIT 10.3

 

RESTATED AND AMENDED PURCHASE AGREEMENT

 

This Restated and Amended Purchase Agreement (“Agreement”) is made as of the
20th day of June, 2005 (hereinafter the “date of this Agreement”), by TRADEMARK
PROPERTY COMPANY, a Texas corporation (“Purchaser”), and THE KIRK & BLUM
MANUFACTURING COMPANY, an Ohio corporation (“Seller”). Seller and Purchaser
executed that certain Purchase Agreement dated November 20, 2003, as
subsequently amended by two (2) amendments dated February 27, 2004, and August
12, 2004, respectively (as amended, the “Original Agreement”). Seller and
Purchaser now desire to amend and restate the Original Agreement in its
entirety. For good and valuable consideration — the receipt and sufficiency of
which are hereby acknowledged — Seller and Purchaser hereby agree that the
Original Agreement is hereby amended and restated in its entirety as follows:

 

1. Property. Seller agrees to sell and convey to Purchaser, on the terms and
subject to the conditions contained in this Agreement, the land comprised of the
two separate parcels depicted on EXHIBIT “A” attached hereto and made a part
hereof (such parcels, as identified on EXHIBIT “A” attached hereto, are
hereafter referred to as “Parcel A” and “Parcel B”; respectively), totaling
approximately 10.7298 acres, together with all improvements located thereon, and
together with any and all appurtenant rights and easements (Parcels A and B are
collectively referred to herein as the “Property”). Notwithstanding the
foregoing, Seller, at its sole discretion, may remove any property from the
Property, whether such property maybe considered personal property, real
property or a fixture, including, without limitation, cranes, conveyors,
electric bus ducts and all other property on the Property (in accordance with
the terms of Paragraph 5 of this Agreement).

 

2. Purchase Price. The Purchase Price (“Purchase Price”) for the Property shall
be Eight Million Dollars ($8,000,000.00) allocated as follows: Six Million Nine
Hundred Thousand Dollars ($6,900,000.00) for Parcel A and One Million One
Hundred Thousand Dollars ($1,100,000.00) for Parcel B. The Purchase Price shall
be payable as follows:

 

a. Seller acknowledges and agrees that Purchaser has previously paid Seller a
deposit totaling Two Hundred Fifty Thousand Dollars ($250,000.00)
(“Nonrefundable Deposit”), which Nonrefundable Deposit is non-refundable to
Purchaser for any reason, but which Nonrefundable Deposit will be applied
against the Purchase Price at the Closing of Parcel A as set forth in Paragraph
2(c) below;

 

b. Within five (5) business days after Purchaser’s receipt of written notice of
Seller’s Board Approval as provided in Section 10(a) of this Agreement,
Purchaser shall deposit with the Title Company (hereafter defined) the sum of
Two Hundred Thousand Dollars ($200,000.00) (“Refundable Deposit”), which sum
must be held in escrow by the Title Company in an interest bearing account and
disbursed in accordance with the terms of this Agreement. The Nonrefundable
Deposit and the Refundable Deposit total Four Hundred Fifty Thousand Dollars
($450,000.00) and are collectively referred to herein as the “Deposit”.
Notwithstanding anything to the contrary contained in this Agreement, the
Refundable Deposit will be fully refundable to Purchaser up until July 15, 2005,
if Purchaser terminates this Agreement for any reason or no reason. Thereafter,
the Refundable Deposit shall be refundable to Purchaser only if Purchaser
terminates this Agreement due to (i) a Title Defect due to the act or omission
of Seller occurring after July 15, 2005, (ii) an environmental condition at the
Property due to the act or omission of Seller occurring after July 15, 2005,
(iii) as to Parcel A only, Purchaser’s failure to obtain all necessary permits
and governmental approvals for its intended development of the Property despite
Purchaser’s good faith diligent efforts, or (iv) as to Parcel A only,
Purchaser’s failure to obtain tax increment financing or other governmental
incentives for the development of the



--------------------------------------------------------------------------------

Property and/or the Kennedy Connector despite Purchaser’s good faith diligent
efforts. If Purchaser terminates this Agreement as to Parcel A after July 15,
2005, for any of the reasons set forth in the preceding sentence, or terminates
this Agreement as to Parcel B pursuant to (i) or (ii) (but not (iii) or (iv)
which shall be deemed satisfied or waived as of the Closing of Parcel A), then
Purchaser’s termination will not be deemed a default under Section 7 of this
Agreement, but in such event, Purchaser will be entitled to the return of the
Refundable Deposit, but not the Nonrefundable Deposit or any “Extension Fee”,
hereafter defined, if applicable, or the “Incentive Fee”, hereafter defined, if
applicable, each of which may be retained by Seller after such termination
unless Purchaser’s termination of this Agreement is due to Seller’s default in
which case Seller shall promptly refund all funds except the Nonrefundable
Deposit which is non-refundable under any circumstance.

 

c. Six Million Five Hundred Thousand Dollars ($6,500,000.00) plus or minus the
credits or prorations provided for by the terms of this Agreement; net of the
Nonrefundable Deposit previously paid to Seller; and net of the Extension Fee
(hereafter defined), if any, paid by Seller in connection with the Closing of
Parcel A (hereafter defined) shall be paid by certified or cashier’s check,
title company escrow check, or by wire of immediately available funds at Closing
of Parcel A [Seller and Purchaser acknowledging that Four Hundred Thousand
Dollars ($400,000.00) of the Purchase Price allocated to Parcel A is deferred
and will not be due and payable by Purchaser until the Closing of Parcel B]; and

 

d. the remaining balance of One Million Five Hundred Thousand Dollars
($1,500,000.00) of the Purchase Price (which amount includes the deferred
portion of the Purchase Price allocated to Parcel A) plus or minus the credits
or prorations provided by the terms of this Agreement; net of the Refundable
Deposit which will be applied against the deferred portion of the Purchase Price
at the Closing of Parcel B; net of the Extension Fee, if any, paid by Purchaser
in connection with the Closing of Parcel B (hereafter defined); and net of the
Incentive Fee (hereafter defined), if any, paid by Purchaser in connection
Seller’s early turnover of possession of Parcel A shall be paid by certified or
cashier’s check, title company escrow check, or by wire of immediately available
funds at the Closing of Parcel B.

 

3. Conveyance. At each Closing, Seller shall deliver to Purchaser a duly
executed and acknowledged limited warranty deed (the “Deed”) for Parcel A or
Parcel B, as the case may be, conveying to Purchaser recordable, marketable, and
indefeasible title to such parcel in fee simple, free and clear of all liens and
encumbrances, of record and in fact, subject only to the following (“Permitted
Exceptions”): (a) easements, encumbrances and restrictions of record (but, in
any event, Seller shall be required to remove all mortgages and other monetary
liens, except for real estate taxes and installments of assessments not yet due
and payable); (b) installments of real estate taxes and assessments which are a
lien upon the Property, but not yet due and payable; (c) Seller’s post Closing
occupancy rights; and (d) the rights of property owners in and to private
roadways pursuant to recorded documents, public highways, public right of ways
and rights of the public to utilize streets, as described herein.

 

4. Inspection.

 

a. Property Inspection. Seller shall make the Property available for inspection
by Purchaser, its agents and employees from the date of this Agreement through
the date of Closing, and Purchaser may undertake at Purchaser’s sole expense, as
complete a physical and environmental inspection and investigation of the
Property and the circumstances surrounding the Property as Purchaser deems
appropriate in order to determine that the Property is suitable for the
development, construction, operation and use of a commercial project, together
with and in conjunction with adjacent real property being acquired by Purchaser
(the “Project”). Purchaser

 

2



--------------------------------------------------------------------------------

agrees to restore the Property to its original condition upon completion of any
such inspections, and to indemnify Seller against all damages incurred by Seller
as a result of the entry upon the Property by Purchaser’s agents or employees.
Purchaser shall, promptly after receipt, provide Seller with copies of all
inspection reports regarding the physical condition of the Property as generated
pursuant to this Paragraph.

 

b. Title and Survey. On or before thirty (30) days after the date of this
Agreement, Purchaser shall obtain at Purchaser’s expense a title insurance
commitment (“Title Commitment”) from Lawyers Title of Cincinnati, Inc. as agent
for Lawyers Title Insurance Corporation (the “Title Company”). In addition,
Purchaser may obtain a survey (the “Survey”) of the Property prepared by a
registered land surveyor, which Survey shall be certified to Purchaser and to
the Title Company in the form required by Purchaser and/or the Title Company.
The Survey may also (i) show the present location of any improvements on the
Property, including any encroachments onto adjoining land and encroachments by
adjoining improvements onto the Property; (ii) show all easements whether
recorded or visible; (iii) show access to public roads or ways (if any exists);
(iv) include the legal description and the gross amount of the total acreage for
Parcel A and Parcel B; (v) include a certification that the Property is not
located in the one hundred (100) year flood plain, and (vi) be sufficient to
enable the Title Company to delete its standard survey exception and issue a
title insurance policy (the “Title Policy”) for the Property free from any
exceptions relating to survey matters, and if the Property consists of more than
one tax parcel, to issue a contiguity endorsement. Purchaser shall, promptly
after receipt, provide Seller with a copy of the Title Commitment and survey. If
necessary, Seller shall cooperate with Purchaser to obtain a division of the
Property into two (2) separate parcels, including the execution of any required
applications as owner of the Property; provided, however, Purchaser shall bear
the cost of such division.

 

c. Title Defects. If (1) the Title Commitment shows that Seller does not have
recordable, marketable, and indefeasible title to the Property in fee simple
subject only to the Permitted Exceptions; or if (2) the Title Commitment or the
Survey shows that the Property is subject to any title defects, liens,
encumbrances, easements, rights-of-way, covenants, reservations or restrictions
other than Permitted Exceptions and mortgages or other monetary liens which
Seller agrees Seller will cause to be discharged or canceled at the time of
Closing; or if (3) the Survey discloses conditions which are not in conformity
with the criteria set forth in the preceding paragraph; or if (4) Purchaser
determines that any utility easements or other matters will have an adverse
affect upon the ability to fully use the Property for the Project (all of the
foregoing being collectively called “Title Defects” or individually, a “Title
Defect”), then Purchaser shall give Seller written notice thereof on or prior to
the forty-fifth (45th) day after the date of this Agreement. On or before ten
(10) days after Seller’s receipt of written notice of any Title Defect, Seller
shall notify Purchaser in writing whether or not Seller intends to cure such
Title Defect. If Seller notifies Purchaser in writing that Seller intends to
cure any Title Defect, then Seller shall do so at its expense prior to Closing.
If Seller notifies Purchaser in writing that Seller is unwilling or unable to
remove any Title Defect, then Purchaser may, at its option, (i) agree to waive
such defects and proceed to close the purchase of the Property as-is; or (ii)
terminate this Agreement, such notice to be given in writing within five (5)
days after expiration of said ten (10) day period. If Seller fails to respond to
the Title Defect in writing within the specified time period, then Seller shall
be deemed to have notified Purchaser that it is unwilling or unable to cure the
Title Defect and Purchaser shall have the same options described in the
immediately preceding sentence. Purchaser shall elect option (i) or (ii) above
by written notice to Seller. If Purchaser fails to elect either option as
provided herein, Purchaser shall be deemed to have elected option (i). If
Purchaser terminates this Agreement pursuant to provisions of this
sub-paragraph, Seller shall refund the Refundable Deposit (and the Extension Fee
(hereafter defined), if applicable) to Purchaser free and clear of all claims of
Seller, and both parties shall be released from all further obligations
hereunder.

 

3



--------------------------------------------------------------------------------

5. Closing; Possession. The parties hereto agree to close the purchase and sale
of Parcel A (hereinafter, the “Closing of Parcel A”) on or before July 15, 2005,
and to close the purchase and sale of Parcel B (“the Closing of Parcel B”) on or
before the later of (i) April 1, 2006, or (ii) thirty (30) days after
Purchaser’s receipt of written notice from Seller certifying that Seller has
completely vacated Parcel B and is no longer occupying any portion thereof, but
in no event shall Seller occupy Parcel B beyond the date which is ten (10)
months after the Closing of Parcel A provided the Closing of Parcel B occurs.
The Closing of Parcel A and the Closing of Parcel B are collectively (or
individually, as the context requires) referred to herein as the “Closing”. Each
Closing will take place in the offices of Seller or Seller’s counsel. Purchaser
shall have the right to move each Closing to an earlier date with the written
agreement of Seller. Purchaser has three (3) thirty (30) day extensions of the
Closing of Parcel A and three (3) thirty (30) day extensions of the Closing of
Parcel B. To exercise these rights, Purchaser must — prior to the expiration of
the scheduled Closing of Parcel A or the scheduled Closing of Parcel B, as the
case may be — deliver to Seller (with a copy to Title Company) written notice of
Purchaser’s exercise of the applicable thirty (30) day extension. Each time
Purchaser exercises a thirty (30) day extension of the Closing of Parcel A or
the Closing of Parcel B, as the case may be, Purchaser must pay to Seller an
extension fee (“Extension Fee”) for such extension as follows: $50,000.00 for
the first extension of either the Closing of Parcel A or B; $100,000.00 for the
second extension of either the Closing of Parcel A or B; $200,000.00 for the
third extension of either the Closing of Parcel A or B. Once paid to Seller, the
Extension Fee is non-refundable to Purchaser for any reason other than the
failure of any condition of Purchaser set forth in Paragraph 2.b. or as provided
in Paragraphs 7 or 9 below, but such Extension Fee will be applied against the
Purchase Price at the Closing of the particular parcel. Seller shall at each
Closing execute and deliver such other documents or instruments as may be
reasonably required by Purchaser, or required by other provisions of this
Agreement, or reasonably necessary to effectuate the Closing, including, without
limitation, the deed as required by this Agreement, a commercially reasonable
title affidavit, such proof of authority as may reasonably be requested, and a
closing statement. Purchaser shall deliver the portion of the Purchase Price due
at each Closing pursuant to the terms of this Agreement and execute and deliver
such other documents or instruments as may reasonably be required by Seller to
effectuate the Closing, including, without limitation, a closing statement.

 

Seller shall have the right to occupy and possess the Parcel A and Parcel B for
up to ten (10) months after the date of the Closing of Parcel A, with no rent
obligations, but Seller shall be responsible for paying real estate taxes,
insurance costs, utility costs and other occupancy and operation costs for such
parcels during its period of occupancy. Prior to the Closing of Parcel A, Seller
and Purchaser shall negotiate and execute a lease agreement reflecting such
rights and obligations and permitting Purchaser to enter upon Parcel A and
Parcel B during such occupancy period in order to conduct surveys, tests and
other activities which do not interfere with Seller’s operation of its business
at such parcels. Seller shall, prior to the date occupancy is to be delivered to
Purchaser, remove all property that Seller desires to remove and any items
remaining after such date may be disposed by Purchaser in any manner it desires.
Both parties agree to negotiate in good faith in order to enter into the above
described Lease. If the Seller vacates Parcel A on or before six (6) months
after the Closing of Parcel A, then as consideration for Seller’s early turnover
of Parcel A, Purchaser shall pay Seller the sum of Three Hundred Thousand
Dollars ($300,000.00) (“Incentive Fee”) within thirty (30) days after Seller’s
delivery of possession of Parcel A to Purchaser, which Incentive Fee is
non-refundable to Purchaser for any reason, but which Incentive Fee will be
applied against the Purchase Price at the Closing of Parcel B.

 

4



--------------------------------------------------------------------------------

6. Purchaser’s Conditions.

 

a. Purchaser’s Conditions. The obligation of Purchaser to perform is subject to
satisfaction of each of the following conditions on or prior to Closing, which
may be waived solely by Purchaser. Purchaser may terminate this Agreement by
written notice to Seller, if any of these conditions are not satisfied to
Purchaser’s sole satisfaction. If the Agreement is terminated due to the failure
of any of the following conditions, then Seller shall refund the Deposit (and
the Extension Fee, if applicable) to Purchaser free and clear of all claims of
Seller, and neither party shall have any further rights or obligations
hereunder.

 

i. Performance by Seller. Seller shall have not breached any warranty contained
in this Agreement nor shall Seller have failed to perform any obligation
required by this Agreement to be performed by Seller.

 

ii. Title Policy. The Title Company shall have irrevocably committed itself as
of July 15, 2005, in writing to deliver to Purchaser an owner’s title policy in
the full amount of the Purchase Price, insuring in Purchaser good record
marketable title to the Property, with all standard and general exceptions
deleted or endorsed over so as to afford full “extended form coverage” and
showing as exceptions only the Permitted Exceptions, subject only to the
requirement that Seller execute and deliver the documents required hereunder,
and any Title Defects described in Paragraph 4 shall have been removed or
waived, and no additional Title Defects shall arise prior to the date of
Closing.

 

b. Seller’s Conditions. The obligations of Seller to perform under this
Agreement are subject to satisfaction of each of the following conditions on or
before the date mentioned in each condition. If these conditions are not
satisfied on or before the applicable date, then Seller may terminate this
Agreement by written notice to Purchaser, whereupon Seller may retain the
Deposit free and clear of all claims of Purchaser if such termination is due to
the failure of condition (i) below, and neither party shall have any further
obligations hereunder. If such termination is due to the failure of condition
(ii) below, then Seller shall refund the Deposit (and the Extension Fee, if
applicable) to Purchaser free and clear of all claims of Seller, and neither
party shall have any further rights or obligations hereunder. If Seller fails to
terminate this Agreement by written notice to Purchaser on or before the
applicable date mentioned in each contingency, then the contingency contained
therein shall be deemed to be satisfied or waived by Seller as of the date so
mentioned.

 

i. Performance by Purchaser. Purchaser shall not have breached any warranty
contained in this Agreement nor shall Purchaser have failed to perform any
obligations required by this Agreement to be performed by Purchaser. Seller’s
right to terminate this Agreement pursuant to this Paragraph 6(b) shall expire
on the date of the Closing of Parcel B.

 

ii. Agreement as to Seller’s Post-Closing Possession. On or before the Closing
of Parcel A, Seller and Purchaser shall have agreed to a lease of Parcel A and
Parcel B setting forth Seller’s post-closing possessory rights and obligations.

 

7. Failure to Close. Both Purchaser and Seller shall have the right to terminate
this Agreement if any of the conditions described in Paragraph 6 are not
satisfied or waived on or before the dates referenced therein by written notice
of such termination to the other party, whereupon neither party shall have any
further obligations to the other under this Agreement. Seller shall have the
right to

 

5



--------------------------------------------------------------------------------

terminate this Agreement only upon the failure of an express contingency set
forth in Paragraph 6(b) above. If Seller defaults in any of its obligations
hereunder, or if any of Seller’s representations and warranties made in this
Agreement prove to be untrue as of the date of Closing, then, in addition to any
other legal or equitable remedies available to Purchaser, including specific
performance, Purchaser shall have the right to have the Refundable Deposit, the
Extension Fee (if any), and the Incentive Fee (if any) returned to Purchaser
provided that if such default or failure relates to Parcel B, Seller shall
return only the Refundable Deposit to Purchaser together with any Extension Fee
related to Parcel B. If Purchaser or Seller do not terminate this Agreement
pursuant to an express right to do so as contained herein, and if Seller does
not default in any of its obligations hereunder and none of the Seller’s
representations and warranties prove to be untrue, but Purchaser fails to close
as required by this Agreement, then Seller’s sole and exclusive right and remedy
shall be to retain the Deposit (and the Extension Fee and Incentive Fee, if
applicable) paid by Purchaser as liquidated damages, the parties acknowledging
and agreeing that Seller’s actual damages could be difficult if not impossible
to ascertain; provided, however, if Purchaser fails to close the purchase of
Parcel B pursuant to the terms of this Agreement following Purchaser’s
acquisition of Parcel A, then Purchaser must also pay Seller the deferred
portion of the Purchase Price allocated to Parcel A (i.e., $400,000.00), to the
extent Purchaser has not previously paid Seller such amount.

 

8. Real Estate Taxes and Other Prorations. Real estate taxes and current
installments of assessments applicable to Parcel A or Parcel B, as the case may
be, for the year in which the Closing for that particular parcel occurs shall be
prorated as of the date of the applicable Closing, based upon the most recently
issued tax bills, with Purchaser receiving a credit at such Closing for the real
estate taxes charged for such parcel for the time period prior to such Closing.
If either Parcel A or Parcel B is subject to any assessments, then installments
of such assessments shall be likewise prorated at the applicable Closing.

 

9. Eminent Domain or Casualty. If all or a material portion of either Parcel A
or Parcel B (meaning more than 15% of the acreage of such parcel) is taken or is
made subject to eminent domain or other governmental acquisition proceedings
prior to the applicable Closing, then Seller shall promptly notify Purchaser
thereof, and Purchaser may either (i) complete such Closing and receive the
proceeds paid or payable on account of such acquisition proceedings, including
any right to receive the same or terminate this Agreement, in which event Seller
shall retain the Deposit, if paid or (ii) terminate this Agreement by written
notice to Seller, and in such event, the Seller shall refund the Refundable
Deposit (and the Extension Fee and the Incentive Fee, if applicable) to
Purchaser free and clear of all claims of Seller, and neither party shall have
any further rights or obligations hereunder. If any of the buildings or
improvements are damaged or destroyed prior to Closing by fire or any other
casualty, then Purchaser shall proceed to Closing but Seller shall receive the
insurance proceeds paid or payable on account of such damage or destruction,
including any rights to receive the same, and the Purchase Price will be reduced
by the amount of such insurance proceeds.

 

10. Agreements, Representations and Warranties of Seller. Seller represents,
warrants, and covenants to Purchaser as to the following matters, and shall be
deemed to remake all of the following representations, warranties, and covenants
as of the date of each Closing. The truth and accuracy of all of the following
representations, warranties, and covenants shall be conditions precedent to
Purchaser’s obligation to close under this Agreement.

 

a. Validity of Agreement. To Seller’s actual knowledge, the entering into of
this Agreement and the consummation of the sale of the Property will not require
Seller to obtain (either before or after the Closing) any consent, license,
permit, wavier, approval, authorization or any other action of, by, or with
respect to any non-governmental or governmental person or entity other than
obtaining the consent of Seller’s Board of Directors to Seller’s execution of
this

 

6



--------------------------------------------------------------------------------

Agreement. Following the execution of this Agreement by Seller and Purchaser,
Seller shall submit this Agreement to its Board of Directors for approval
(“Board Approval”). If Seller’s Board of Directors do not approve Seller’s
execution of this Agreement as evidenced by a duly passed resolution or
authorized written consent within seven (7) days after the date of this
Agreement, then either Seller or Purchaser may thereafter terminate this
Agreement by written notice to the other party, and in such event, neither party
will have any further rights or obligations hereunder. If Seller obtains Board
Approval, Seller shall promptly furnish Purchaser with written notice of same,
together with a copy of the certified resolution or signed written consent
evidencing such Board Approval.

 

b. Violation of Law. To Seller’s actual knowledge, there is no condition
existing with respect to the maintenance, operation, use, or occupancy of the
Property which violates any statute, ordinance, law, or code, nor has Seller
received any notice, written or otherwise, from any governmental agency alleging
violations of any law, statute, ordinance, or regulation relating to the
Property.

 

c. Legal Proceedings. To Seller’s actual knowledge, there is not pending or, to
the best of Seller’s knowledge, threatened, litigation, eminent domain
proceeding, arbitration, administrative action or examination, claim or demand
whatsoever relating to the Property.

 

d. Access. To Seller’s actual knowledge, no fact or condition exists which would
result in the termination or impairment of access to the Property from adjoining
public or private streets or ways or which could result in discontinuation of
necessary sewer, water, electric, gas, telephone, or other utilities or
services, except for Purchaser’s expressed intention to discontinue operation of
the Factory Power Plant.

 

e. Transfer of Property. Prior to Closing, Seller shall not lease, encumber, or
transfer all or any part of the Property without Purchaser’s consent. Seller
warrants that, except for this Agreement, there are no purchase contracts,
options, leases or any other agreements of any kind, oral or written, formal or
informal, whereby any person or entity other than Seller will have acquired or
will have any basis to assert any right, title, or interest in, or right to
possession, use, enjoyment or proceeds of any part or all of the Property except
for as may be of record in the Hamilton County Recorder. At or prior to Closing,
Seller shall cause all mortgages and other monetary liens (except for real
estate taxes and assessments not yet due and payable) to be discharged and
released.

 

f. Hazardous Materials. Prior to the execution of this Agreement, Seller has
provided true, accurate and complete copies of a Phase I and Phase II
environmental study of the Property (the “Environmental Reports”). Except as
disclosed in the Environmental Reports, to Seller’s actual knowledge, no
Hazardous Materials exist on the Property.

 

g. Cooperation. Seller shall reasonably cooperate with Purchaser, at no cost to
Seller, as maybe necessary in order to satisfy Purchaser’s conditions in
Paragraph 6 of this Agreement, including signing such applications, consents and
other documents and instruments as Purchaser may reasonably request for zoning,
permitting or other purposes, in its efforts to satisfy conditions and by making
available to Purchaser all information which is related to the Property
available to Purchaser.

 

h. Service Agreements. All management and service agreements, if any, affecting
Parcel A or Parcel B will be terminated as of the date of the expiration of
Seller’s post-Closing occupancy rights of such parcel so that there shall be no
obligations under any management or service agreements affecting Parcel A or
Parcel B, as the case may be, after such date.

 

7



--------------------------------------------------------------------------------

As used herein, the term “actual knowledge” shall be deemed to mean the actual
knowledge of Seller’s senior officers.

 

11. The Agreements, Representations and Warranties of Purchaser. Purchaser
represents, warrants and covenants to Seller, and shall be deemed to remake all
such representations, warranties and covenants as of the date of each Closing,
that, to Purchaser’s actual knowledge (being defined as the actual knowledge of
Purchaser’s senior officers), entering into this Agreement and the consummation
of the purchase of the Property will not require Purchaser to obtain (either
before or after the Closing) any consent, license, permit, waiver, approval,
authorization or any other action of, by or with respect to any non-governmental
or governmental person or entity. Purchaser is authorized, and the person
signing on behalf of Purchaser is authorized, to execute and deliver this
Agreement and all documents contemplated hereby, and both the Purchaser and the
person signing on behalf of Purchaser have the full right, power and authority
to consummate the transaction contemplated by this Agreement. The truth and
accuracy of the preceding representations, warranties and covenants shall be
conditions precedent to Seller’s obligation to close under this Agreement.

 

12. Notices. All notices required or permitted by this Agreement shall be in
writing, and shall be deemed properly delivered when and if hand delivered, sent
by Federal Express or other nationally recognized overnight courier service or
deposited in the United States mail, postage prepaid, certified or registered
mail, return receipt requested, addressed to the parties hereto at their
respective addresses set forth below or as they may hereafter specify by written
notice delivered in accordance herewith:

 

Purchaser:    Rick Knight      Trademark Property Company      301 Commerce
Street, Suite 3635      Fort Worth, Texas 76102 With a copy to:    Richard D.
Herndon      Griffin-Fletcher, LLP      3500 Red Bank Road      Cincinnati, Ohio
45227 With a copy to:    Cincinnati Galleria, LLC      c/o Vision Land
Development, LLC      455 Delta Avenue, Suite 108      Cincinnati, Ohio 45226  
   Attn: Mr. Kent Arnold Seller:    Ceco Environmental Corp.      3120 Forrer
Street      Cincinnati, Ohio 45209-1016      Attn: Mr. David Blum

 

8



--------------------------------------------------------------------------------

With a copy to:    George Vincent, Esq.      Dinsmore & Shohl, LLP      255 East
Fifth Street      1900 Chemed Center      Cincinnati, Ohio 45202

 

13. Expenses. Purchaser shall pay for any transfer tax in connection with the
sale of the Property. Purchaser shall pay the survey costs, the title insurance
premium and recording charges. Each party shall pay for its own legal and
accounting fees and other expenses in connection with this Agreement and the
sale and transfer of the Property.

 

14. Brokers. Purchaser and Seller hereby represent to each other that it has not
involved or worked with any brokers, agents or finders in the negotiation of
this Agreement or the consummation of this transaction and that there are no
such other brokers, agents or finders that have any right to claim a commission
or fee due to the consummation of this transaction. Purchaser and Seller hereby
agree to indemnify and hold harmless each other from and against any and all
liabilities, including costs and expenses such as attorneys’ fees, arising out
of any claims by any brokers, agents or finders that they are entitled to such a
commission or fee as the result of the actions of the indemnifying party.

 

15. Miscellaneous.

 

a. Entire Agreement; Binding Effect. This Agreement and the Exhibits attached
hereto constitute the entire contract between the parties and supersede all
prior understandings, if any. Any subsequent conditions, representations,
warranties, or agreements shall not be valid and binding upon the parties unless
in writing and signed by both parties. This Agreement shall be binding on and
inure to the benefit of the parties and their respective heirs, successors and
assigns. Without limiting Purchaser’s right to assign this Agreement to any
other party, Seller specifically acknowledges that Purchaser may assign this
Agreement to any related or affiliated entity or to an intermediary in
connection with a like kind exchange under Section 1031 of the Internal Revenue
Code and Seller consents to such assignment and agrees to cooperate with
Purchaser in completing such assignment, provided however, that Purchaser hereby
indemnifies Seller from all costs or expenses incurred by Seller solely on
account of this transaction being structured as a like-kind exchange. Purchaser
specifically acknowledges that Seller may assign this Agreement to any related
affiliated entity or to any intermediary in connection with a like-kind exchange
under Section 1031 of the Internal Revenue Code and Purchaser consents to such
assignment and agrees to cooperate with Seller in completing such assignment and
like-kind exchange provided, however, that Seller shall indemnify Purchaser from
all costs or expenses incurred by Purchaser solely on account of this
transaction being structured as a like-kind exchange.

 

b. Original Document. This Agreement may be executed by both parties in
counterparts, each of which shall be deemed an original, but all of such
counterparts taken together shall constitute one and the same Agreement.

 

9



--------------------------------------------------------------------------------

16. New State Taxes. If, prior to Closing, new Ohio state sales or services
types of taxes are imposed such that the real estate commissions paid under this
Agreement are taxed thereby, then Purchaser shall pay such taxes at Closing.

 

17. Non-Waiver. A waiver by either party hereto of any of the covenants,
conditions or agreements contained herein to be performed by the other party
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant, condition or agreement herein contained.

 

18. Time is of the Essence. Time is of the essence as to all dates and
timeframes in this transaction.

 

19. Restriction on Transfer. Purchaser agrees not to assign this Agreement or
transfer the Property, whether before or after the Closing of Parcel A, until
such time as Purchaser has satisfied all of its obligations under this Agreement
(including acting as landlord under the lease referenced in Paragraph 6(b)(ii))
without Seller’s written consent, which consent shall not be unreasonably
withheld, delayed or conditioned so long as the assignee or transferee agrees,
in writing, to fulfill all of Purchaser’s outstanding obligations under this
Agreement); provided, however, Purchaser may assign this Agreement to Trademark
Property Company or any of its affiliated companies without the necessity of (i)
obtaining Seller’s prior consent or (ii) satisfying all of Purchaser’s
obligations under the Agreement prior to such assignment. Purchaser agrees that
Seller may, at or after the Closing of Parcel A, record an affidavit of facts in
the real property records of the Hamilton County Recorder’s Office to
memorialize Purchaser’s obligations under this Paragraph 19 so long as Seller
removes such affidavit from the real property records at or before the
expiration of the post-Closing occupancy period.

 

20. Amended and Restated Agreement. Seller and Purchaser acknowledge and agree
that (i) this Agreement amends and restates the Original Agreement in its
entirety and (ii) the terms and provisions of this Agreement supersede the terms
and provisions of the Original Agreement in all respects.

 

21. Section 1031 Exchange. Purchaser agrees to reasonably cooperate with Seller
to facilitate a like-kind exchange pursuant to Section 1031 of the Internal
Revenue Code, and hereby consents to Purchaser’s assignment of this Agreement to
facilitate such exchange.

 

(Signature blocks on next page)

 

10



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

Witnesses:   PURCHASER:     TRADEMARK PROPERTY COMPANY,     a Texas corporation
    By:  

 

--------------------------------------------------------------------------------

    Print Name:  

Rick Knight

--------------------------------------------------------------------------------

    Its:  

Chief Financial Officer

--------------------------------------------------------------------------------

    SELLER:    

THE KIRK & BLUM

MANUFACTURING COMPANY,

an Ohio corporation

    By:  

 

--------------------------------------------------------------------------------

    Print Name:  

David D. Blum

--------------------------------------------------------------------------------

    Its:  

President

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT “A”

 

DESCRIPTION OF THE PROPERTY

 

Parcel A: the north Kirk & Blum Building as more particularly described on
Exhibit “A-1” attached hereto.

 

Parcel B: the entire south Kirk & Blum Building (not just the office portion
thereof) as more particularly described on Exhibit “A-2” attached hereto.



--------------------------------------------------------------------------------

EXHIBIT “A-1”

 

NORTH BUILDING LEGAL DESCRIPTION

 

(to be attached)



--------------------------------------------------------------------------------

EXHIBIT “A-2”

 

SOUTH BUILDING LEGAL DESCRIPTION

 

(to be attached)